Case 1:19-cv-06524-DLI-ST Document 28-3 Filed 12/04/20 Page 1 of 13 PageID #: 481
                                                                                                                                          Michael S. Horn
                                                                                                                    Member of New Jersey and New York Bar
                                                                                                                                   mhorn@archerlaw.com
                                                                                                                           201-498-8529 (Ext. 7529) Direct
                                                                                                                                  201-342-6611 Direct Fax

                                                                                                                                        Archer & Greiner, P.C.
                                                                                                                                Court Plaza South, West Wing
                                                                                                                                    21 Main Street, Suite 353
                                                                                                                                  Hackensack, NJ 07601-7095
                                                                                                                                          201-342-6000 Main
                                                                                                                                            201-342-6611 Fax
                                                                                                                                         www.archerlaw.com



 July 10, 2020


 VIA EMAIL AND REGULAR MAIL

 John J. Janiec, Esq.
 Law Office of John J. Janiec
 261 Madison Avenue, Fl 12
 New York, NY 10016
 Tel: (212) 629-0027
 Fax: (646) 589-0499
 E-mail: jjaniec@jjjlawoffice.com

 Re:                Xiamen ITG Group., LTD., v. Peace Bird Trading Corp. et al.
                    Civil Action No.: 19-cv-6524 (DLI)(SLT)
                    Our File No.: PEA074.00801
                    Discovery Deficiency Letter

 Dear Mr. Janiec:

         As you are aware, this firm represents Defendant Peace Bird Trading Company
 (“Defendant”) and Counterclaim Plaintiffs, Xing Lin (USA) International Corp. and Crystal
 Vogue, Inc. (collectively “Counterclaim Plaintiffs”) in connection with the above-captioned
 matter.

        We are in receipt of the responses of Plaintiff Xiamen ITG Group Corp., LTD (“Plaintiff”)
 to Defendant and Counterclaim Plaintiffs’ discovery requests. The discovery responses are
 substantially deficient and must be supplemented. Below, a number of deficiencies have been
 noted, of which Defendant and Counterclaim Defendants request be cured within fourteen (14)
 days. Please accept this letter as a good faith attempt to resolve this discovery dispute.

        At the outset, the general problems with your client’s responses are as follows:

                   The First Set of Interrogatories and First Request for Documents are inundated with
                    responses or answers that predominately cite to broad ranges of Bates Stamped
                    documents that your client provided in discovery. These answers and responses are
                    at best incomplete and deficient.




       Haddonfield, NJ | Hackensack, NJ | Princeton, NJ | Philadelphia, PA | Flemington, NJ | Red Bank, NJ | New York, NY | Wilmington, DE
Case 1:19-cv-06524-DLI-ST Document 28-3 Filed 12/04/20 Page 2 of 13 PageID #: 482


 July 10, 2020
 Page 2



                The First Set of Interrogatories are also inundated with responses or answers which
                 cite to a discreet range of Bates Stamped documents provided by Plaintiffs in
                 discovery, but do not give the requisite detail elicited by the Interrogatory. Again,
                 these answers and responses are at best incomplete and deficient.

                The responses to the First Request for Documents and First Set of Interrogatories
                 are also inundated with responses that appear to be non-responsive to the request
                 they are purported to respond to. Particularly, it appears Plaintiff is attempting to
                 hide behind the faux veil of the “vague and ambiguous objection,” and the like, and
                 the feigning of the lack of understanding of the definition of terms that are terms of
                 art native to the practice of Plaintiff’s business in this case as reason to not respond
                 to document requests.

        The following are deficient in your client’s discovery responses.

 Plaintiff Xiamen ITG Group Corp., LTD.’S Responses And Objections To Defendant And
 Counterclaim-Plaintiffs’ First Set Of Interrogatories

         Interrogatory No. 1: This Interrogatory seeks the name and address of each Person who
 has knowledge of any facts which may be relevant to this lawsuit and include the name, address
 and telephone number of the witness as well as the substance of each Person’s knowledge.

          It appears that Plaintiff has refused to answer responsively by citing the names of Lifang
 Wang and Yufen Jiang and objecting that this interrogatory is “premature.” Perplexingly, Plaintiff
 cite a range of Bates Stamped documents as having names of others who have knowledge relevant
 to this lawsuit. Though your client refers to documents Bates Stamp Numbers 1 through 665, this
 answer is not fully responsive. Your client has failed to provide the detail demanded in this
 Interrogatory. Kindly ask your client to supplement this answer.

         Interrogatory No. 2: This Interrogatory seeks the identity of all officers, shareholders, and
 directors, and all persons or entities owning a beneficial interest in Plaintiff from January 1, 2013
 to the present. Plaintiff responded with an objection that this interrogatory is not relevant.

         Clearly, this interrogatory is relevant. And, your client’s objection is wholly without merit.
 The Interrogatory seeks the factual basis for your clients’ claim, which is relevant to the case and
 to Defendants’ defense, and is certainly within the purview of F.R.C.P. 33(a)(2). Defendants and
 Counterclaim Plaintiffs have determined that this Interrogatory is reasonably calculated to lead to
 the discovery of admissible evidence. Moreover, though your clients again refer to documents
 Bates Stamp Numbers 1 through 665 to supplement, this answer is not fully responsive. Your
 client has failed to provide the information elicited by this Interrogatory. Kindly ask your client
 to supplement this answer.

       Interrogatory No. 4: This interrogatory seeks Plaintiff to set forth in detail the
 computation of damages and all categories of damages asserted by Plaintiff in this case.
Case 1:19-cv-06524-DLI-ST Document 28-3 Filed 12/04/20 Page 3 of 13 PageID #: 483


 July 10, 2020
 Page 3



          Though your client refer to documents Bates Stamp Numbers 668 through 671, this answer
 is not fully responsive. Your client has failed to provide a detailed description of the basis for such
 calculation and set forth the basis for any liquidated damages and/or interest. Kindly ask your
 client to supplement this answer.

         Interrogatory No. 6: This Interrogatory seeks Plaintiff to detail, not in summary fashion,
 all verbal communications with any parties to this lawsuit or non-party with respect to the subject
 matter of this lawsuit, including the date said communication took place; to whom said
 communication was sent; by whom said communication was sent; and the substance of said
 communication; and Identify and attach hereto and Documents related to your answer to this
 Interrogatory.

          Plaintiff objects that the interrogatory is overbroad, burdensome and vague and ambiguous.
 Clearly, this interrogatory is clear in its directive. Moreover, Plaintiff stating that any oral
 communications were incidental, not recorded and referring Defendant and Counterclaim Plaintiff
 to all the documents relinquished by Plaintiff in discovery is not responsive to the directive of this
 Interrogatory. Kindly ask your client to supplement this answer.

         Interrogatory No. 7: This Interrogatory seeks Plaintiff to indicate whether any Plaintiff or
 any of its subsidiaries and/or parent companies have been named as a party or offered testimony
 in any other case, and if so, Identify the Court and Docket Number; whether any Respondent was
 a Defendant, Plaintiff or Third Party Defendant in the case; whether any Plaintiff provided
 testimony in the matter in the form of trial testimony, deposition and/or a certification, and indicate
 the disposition of the matter.

          It appears Plaintiff’s answer is not fully responsive. Plaintiff’s answer refers only to
 litigation in the United States. It is highly likely that your client has engaged in litigation in the
 country it is domiciled in and others it conducts business. To that end, kindly ask your client to
 supplement this answer.

         Interrogatories No. 9 & 10: These Interrogatories seek Plaintiff to set forth all contracts
 and agreements between Plaintiff and any other party to this litigation and to identify the specific
 parties to each contract and/or agreement and the specific terms of any alleged contract and/or
 agreement.

         Plaintiff incorporates its answer to Interrogatory 9 to its answer to Interrogatory 10. In
 doing so, objects that the interrogatory is duplicative because it calls for information allegedly
 already provided to Defendant and Counterclaim Plaintiffs. This objection is without merit.
 Moreover, though your client refer to documents Bates Stamp Numbers 1 through 665, this answer
 is not fully responsive. Kindly ask your client to supplement this response with the information
 these Interrogatories demand.
Case 1:19-cv-06524-DLI-ST Document 28-3 Filed 12/04/20 Page 4 of 13 PageID #: 484


 July 10, 2020
 Page 4



        Interrogatory No. 12: This interrogatory seeks Plaintiff to set forth in detail the
 circumstances surrounding and promises made prior to the execution of any agreement or contract
 between the parties. Plaintiff’s answer is not responsive.

         Plaintiff objects to the form of the interrogatory, which is not a recognized objection.
 Plaintiff further objects that this Interrogatory is vague and ambiguous in requesting unspecified
 detail. The point of discovery is fact-finding and rarely can a litigant narrow down to extreme
 detail as to circumstances not in the purview of the party requesting the information. Plaintiff then
 answers the obvious that agreements were exchanged between the parties and presumably
 reviewed by all parties prior to the execution by the parties. This is not the detail the Interrogatory
 demands. As such, kindly ask your client to supplement this answer.

         Interrogatory No. 14: This Interrogatory seeks Plaintiff to identify any other customers
 and/or possible entities which were interested in purchasing goods from you from January 1, 2013
 to the present and the amounts that each entity was seeking to purchase. Plaintiff objects on the
 grounds that this Interrogatory seeks information that is not proportional to the needs of the case;
 that is not relevant to either parties’ claims or defenses; that it is overbroad, too burdensome to
 answer; and, that it is intended to harass or annoy Plaintiff.

         This answer is not responsive as it uses non-meritorious objections as a shield. The request
 is proportional and is relevant as it seeks the identification of other entities or individuals which
 may hold facts that may prove or disprove allegations set forth in the claims and counterclaims in
 this case. Finally, this Interrogatory is not intended to harass or annoy, it is meant to aid Defendant
 and Counterclaim Plaintiff’s counsel’s fact-finding mandate during discovery. As such, kindly ask
 your client to supplement this answer.

         Interrogatory No. 15: This Interrogatory seeks Plaintiff to identify whether Plaintiff or
 Plaintiff’s agent has prepared a profit and loss statement, income statement or a balance sheet for
 its business operations from January 1, 2013 to present for Plaintiff. If so, identify the person(s)
 who prepared such reports and annex any report to the responses to this Interrogatory.

         Plaintiff does not answer this Interrogatory and objects on the grounds that this
 Interrogatory seeks information that is not proportional to the needs of the case; that is not relevant
 to either parties’ claims or defenses; that it is overbroad, too burdensome to answer; and, that it is
 intended to harass or annoy Plaintiff. Again, the request is proportional and is relevant as it seeks
 the identification of other agents who may hold facts that may prove or disprove allegations set
 forth in the claims and counterclaims in this case. Finally, this Interrogatory is not intended to
 harass or annoy, it is meant to aid Defendant and Counterclaim Plaintiff’s counsel’s fact-finding
 mandate during discovery. As such, kindly advise Plaintiff to respond to same.

        Interrogatory No. 20: This interrogatory seeks Plaintiff to set forth in detail each item,
 container number, estimated date of delivery, the date when the goods arrived, the date when all
 customs, duties and/or taxes were to be paid and the date when all such customs, duties and/or
Case 1:19-cv-06524-DLI-ST Document 28-3 Filed 12/04/20 Page 5 of 13 PageID #: 485


 July 10, 2020
 Page 5



 taxes were paid, for the goods at issue in this case and/or all of the goods identified in all the
 pleadings in this case.

         Though your clients cites Plaintiff’s initial disclosures and Excel Spreadsheet 1, this answer
 is not fully responsive. Your client has failed to provide a detailed description of the information
 requested in the Interrogatory. Kindly ask your client to supplement this answer.

        Interrogatory No. 21: This Interrogatory seeks Plaintiff to identify the specific items that
 were shipped in each item number, container number and the cost expended by Plaintiff for those
 goods.

         Yet again, though your client again refer to documents Bates Stamp Numbers 1 through
 665, this answer is not fully responsive. Your client has failed to provide a detailed description of
 the information requested in the Interrogatory. Kindly ask your client to supplement this answer.

        Interrogatory No. 23: This Interrogatory seeks Plaintiff to set forth in detail all goods that
 were subject to any arbitration and the specific rulings made by any arbitrator related to those
 goods.

         First, though your client again refer to documents Bates Stamp Numbers 671A through
 847, this answer is not responsive. Your client has failed to provide a detailed description of the
 information requested in the Interrogatory. Moreover, your client’s directive to Defendant and
 Counterclaim Plaintiffs to seek the answer to this Interrogatory by reviewing awards in the cited
 arbitration is also not responsive. Kindly ask your client to supplement this answer.

         Interrogatory No. 27: This Interrogatory seeks Plaintiff to set forth the customs, practices
 and procedures in the industry regarding the procedure for paying customs, duties and/or taxes in
 this case and/or for the import/export of the goods at issue in the case.

         Firstly, objection to this Interrogatory to the extent that is suggests or implies that there are
 “customs, practices and procedures in the industry regarding the procedure for paying customs,
 duties and/or taxes” is not a recognized objection and is of no effect. Moreover, it appears Plaintiff
 refuses to answer the Interrogatory by inserting Plaintiff’s own commentary as to the veracity to
 Interrogatory itself. As such, kindly ask your client to supplement this answer.

        Interrogatory No. 29: This Interrogatory seeks Plaintiff to identify the dates when you
 contend the goods were to be delivered to Defendant/Third Party Plaintiffs.

         At the outset, Plaintiff cites the non-existent objection to form. Plaintiff then refers to
 documents Bates Stamp numbered 1 through 665, this answer is not responsive. Your client has
 failed to provide a detailed description of the information requested in the Interrogatory. Kindly
 ask your client to supplement this answer.
Case 1:19-cv-06524-DLI-ST Document 28-3 Filed 12/04/20 Page 6 of 13 PageID #: 486


 July 10, 2020
 Page 6



        Interrogatory No. 37: This Interrogatory seeks Plaintiff to identify by name, location, and
 telephone number all non-parties or individuals involving the shipping of the goods and/or the
 payment of duties, customs and/or taxes related to those goods.

          Plaintiff’s answer is non-responsive. First, Plaintiff objects and feigns that this
 interrogatory is impossible to answer because this Interrogatory is vague, ambiguous and
 overbroad. Plaintiff next asserts that the scope is too large when in fact the scope is limited in the
 call of the Interrogatory. The Interrogatory limits the scope to the shipping of the goods that relate
 to this claim. Finally, its answer also appear insincere because Plaintiff has often cited substantial
 portions of the discovery it provided to answer analogous Interrogatories that sought analogous
 answers. As such, kindly ask your client to supplement this answer.

 Plaintiff Xiamen ITG Group Corp., Ltd.’s Responses And Objections To Defendant And
 Counterclaim Plaintiffs’ First Set Of Document Demands

        Request No. 8: This request seeks a copy of all documents, emails (with attachments), text
 messages and/or notes referring or relating to any written or oral communications between any
 defendant, third party plaintiff and plaintiff.

         Your client has failed to identify specific documents in response to this Demand. Instead,
 Plaintiff simply provides the range of Bate Stamped documents produced and refer to the entire
 body of discovery propounded by their counsel that may be responsive. Such a generic reference
 is non-responsive and inadequate. Kindly advise Plaintiff to identify with specificity the
 documents which are responsive to this Demand.

        Request No. 9: This request seeks documents reflecting, referring or relating to any
 proposed, draft or actual contracts, agreements, addendums to contracts, modifications or releases
 between any party.

         Your client has failed to identify specific documents in response to this Demand. Instead,
 Plaintiff simply provides the range of Bate Stamped documents produced and refer to the entire
 body of discovery propounded by their counsel that may be responsive. Such a generic reference
 is non-responsive and inadequate. Kindly advise Plaintiff to identify with specificity the
 documents which are responsive to this Demand.

        Request No. 10: This request seeks documents, emails (with attachments), text messages
 and/or notes reflecting, referring or relating to negotiations between any of the parties.

         Your client has failed to identify specific documents in response to this Demand. Instead,
 Plaintiff simply provides the range of Bate Stamped documents produced and refer to the entire
 body of discovery propounded by their counsel that may be responsive. Such a generic reference
 is non-responsive and inadequate. Kindly advise Plaintiff to identify with specificity the
 documents which are responsive to this Demand.
Case 1:19-cv-06524-DLI-ST Document 28-3 Filed 12/04/20 Page 7 of 13 PageID #: 487


 July 10, 2020
 Page 7



        Request No.11: This request seeks documents, emails (with attachments), text messages
 and/or notes relating to any payments sent to any party, including but not limited to, checks,
 invoices and statements and any documents that reflect the payment terms and any guaranties of
 payments.

         Your client has failed to identify specific documents in response to this Demand. Instead,
 Plaintiff simply provides the range of Bate Stamped documents produced and refer to the entire
 body of discovery propounded by their counsel that may be responsive. Such a generic reference
 is non-responsive and inadequate. Kindly advise Plaintiff to identify with specificity the
 documents which are responsive to this Demand.

         Request No. 13: This request seeks copies of any and all documents and correspondence
 by and between Plaintiff or anyone acting on his behalf, and any Defendant or Third Party Plaintiff,
 and anyone acting on any defendant’s behalf, as they relate to the facts and allegations at issue in
 the pleadings.

         Your client has failed to identify specific documents in response to this Demand. Instead,
 Plaintiff simply provides the range of Bate Stamped documents produced and refer to the entire
 body of discovery propounded by their counsel that may be responsive. Such a generic reference
 is non-responsive and inadequate. Kindly advise Plaintiff to identify with specificity the
 documents which are responsive to this Demand.

         Request No. 16: This request seeks copy of any document or writing that you contend
 relates to or contains a statement against interest of any party. Your client has failed to identify
 specific documents in response to this Demand. Instead, Plaintiff simply provides the range of
 Bate Stamped documents produced and refer to the entire body of discovery propounded by their
 counsel that may be responsive. Such a generic reference is non-responsive and inadequate.
 Kindly advise Plaintiff to identify with specificity the documents which are responsive to this
 Demand.

        Request No. 20: This request seeks any and all documents related to Your Affirmative
 Defenses and/or any other Defenses asserted in Your Answer to Counterclaims and/or Third Party
 Claims.

         Your client has failed to identify specific documents in response to this Demand. Instead,
 Plaintiff simply provides the range of Bate Stamped documents produced and refer to the entire
 body of discovery propounded by their counsel that may be responsive. Such a generic reference
 is non-responsive and inadequate. Kindly advise Plaintiff to identify with specificity the
 documents which are responsive to this Demand.
Case 1:19-cv-06524-DLI-ST Document 28-3 Filed 12/04/20 Page 8 of 13 PageID #: 488


 July 10, 2020
 Page 8



         Request No. 21: This request seeks any and all documents related to any promises made
 by either party in this case.

         Your client has failed to identify specific documents in response to this Demand. Instead,
 Plaintiff simply provides the range of Bate Stamped documents produced and refer to the entire
 body of discovery propounded by their counsel that may be responsive. Such a generic reference
 is non-responsive and inadequate. Kindly advise Plaintiff to identify with specificity the
 documents which are responsive to this Demand.

         Request No. 22: This request seeks documents that reflect any Purchase Orders, letters of
 credit and/or any documents reflecting the ordering of manufacturing of goods at issue in this case.

        Plaintiff fails to respond to this Demand, objecting that same is overbroad, vague, unduly
 burdensome, is not relevant, and is not reasonably calculated to lead to the discovery of admissible
 evidence. However, Plaintiff’s objections have no merit. The Demand is limited to the
 manufacturing of goods at issue in this case and seeks information that has been deemed
 reasonably calculated to lead to the discovery of admissible evidence by my clients. Therefore,
 kindly ask your client to respond to this Demand and to provide a privilege log if applicable.

         Request No. 26: This request seeks documents, emails, text messages and/or notes
 reflecting any alleged damages being sought in this case.

         Your client has failed to identify specific documents in response to this Demand. Instead,
 Plaintiff simply provides the range of Bate Stamped documents produced and refer to the entire
 body of discovery propounded by their counsel that may be responsive. Such a generic reference
 is non-responsive and inadequate. Kindly advise Plaintiff to identify with specificity the
 documents that are responsive to this Demand.

          Request No. 33: This request seeks documents that reflect goods sold and/or transported
 by Plaintiff or any agent of Plaintiff where the customs, duty and/or taxes were not timely paid in
 the last five years.

          Plaintiff fails to completely respond to this Demand, partially objecting that same is not
 relevant and is not reasonably calculated to lead to the discovery of admissible evidence. However,
 Plaintiff’s objections have no merit. This Demand seeks information that has been deemed
 reasonably calculated to lead to the discovery of admissible evidence. Therefore, kindly ask your
 client to respond to this Demand and to provide a privilege log if applicable.

          Request No. 37: This request seeks documents that reflect goods sold and/or transported
 by Plaintiff or any agent of Plaintiff where the goods were seized and/or delayed by customs in
 the last five years.

         Plaintiff fails to completely respond to this Demand. Plaintiff partially objects this Request
 is not relevant to the claims and defenses in this litigation if the same seeks the production of
Case 1:19-cv-06524-DLI-ST Document 28-3 Filed 12/04/20 Page 9 of 13 PageID #: 489


 July 10, 2020
 Page 9



 documents related to persons or entities not parties to this litigation. However, Plaintiff’s
 objections have no merit. The Demand seeks information that has been deemed reasonably
 calculated to lead to the discovery of admissible evidence. Therefore, kindly ask your client to
 respond to this Demand and to provide a privilege log if applicable.

        Request No. 38: The request seeks documents, invoices and notes related to the shipment
 of any of the goods at issue in this case from a port in China.

         Plaintiff fails to respond to this Demand, objecting that same is overbroad, vague,
 ambiguous to the extent the Request calls for the production of undefined “notes.” However,
 Plaintiff’s objection has no merit. The Demand clearly seeks “notes” that are a brief record of facts,
 topics, or thoughts, written down as an aid to memory in regards to the shipment of the goods at
 issue in this case from a port in China. Therefore, kindly ask your client to respond to this Demand
 and to provide a privilege log if applicable.

         Request No. 39: The request seeks importation documents related to the goods at issue in
 this case.

         Plaintiff fails to respond to this Demand, objecting that this Demand fails to provide a
 definition of “importation documents.” However, Plaintiff’s objection has no merit. The Demand
 clearly seeks “importation documents” that may include a Bill of Entry; Commercial Invoice; Bill
 of Lading/Airway Bill; Import License; Insurance Certificate; Purchase Order/Letter of Credit;
 Technical Write-up, Literature etc. for Specific Good, if any; Industrial License, if any;
 Registration Cum Memnbership Certificate, if any; Test Report, if any; DEEC/DEPB /ECGC or
 any other documents for duty benefits; Central Excise Document, if any; and GATT/DGFT
 declaration. Therefore, kindly ask your client to respond to this Demand and to provide a privilege
 log if applicable.

         Request No. 50: The request seeks a search of the electronic documents and/or emails for
 the following words: Peace Bird, Xing Lin, LDP Mexico, Brian Wu, Crystal Vogue, Wen Yi
 (“Brian”) Wu, JACE Importacion, Yang Min, Feng X, NYK Line, Nippon Yesen Kasisha, , NYK
 Group and/or NYK Line, E-Sky AMS, Nigbo Q&R International Logistic Co., Ltd., Jindalai
 Mexico S.A. DE C.V – Consinee, Cixi Dexin Import and Export Co., Ltd., Logistica IGC, S.A.
 DE C.V., Dollar General, Brown & Joseph, LLC, Sinotrans NINGBO Intl Cntr Tran Co., Ltd.
 Importaciones Zeyer S.A DE C.V., Manufacturera CORA SA de RL DE CV, FC Felhaber & Co.,
 Inc., Eurybia Logistics, Inc., Bon Voyage Logistics, Inc. Hapag-Lloyd.

         Your client has failed to identify specific documents in response to this Demand. Instead,
 Plaintiff simply provides the range of Bate Stamped documents produced and refer to the entire
 body of discovery propounded by their counsel that may be responsive. Such a generic reference
 is non-responsive and inadequate. Kindly advise Plaintiff to identify with specificity the
 documents that are responsive to this Demand.
Case 1:19-cv-06524-DLI-ST Document 28-3 Filed 12/04/20 Page 10 of 13 PageID #: 490


  July 10, 2020
  Page 10



         Request No. 51: The request seeks Any emails with the following email addresses:
  Fengxu88888@gmail.com,        JACEIMPORT@outlook.com,         A.Balcarar48@hotmail.com,
  Notifications1@jidalaimexico.com.mx,     Eleven20080404@163.com,      dep19@ahcof.com,
  operacion@impormx.com.mx,         Jtaxier@dollar-general.org,   Jaceimport@outlook.com,
  Yannie6884562@gmail.com,           xiangdongxm@163.com,          ken8483527@gmail.com,
  964895151@qq.com, Jaijang1995@163.com.

          Your client has failed to identify specific documents in response to this Demand. Instead,
  Plaintiff simply provides the range of Bate Stamped documents produced and refer to the entire
  body of discovery propounded by their counsel that may be responsive to this Demand. Such a
  generic reference is non-responsive and inadequate. Kindly advise Plaintiff to identify with
  specificity the documents that are responsive to this Demand.

           Request No. 52: The request seeks entity Documents, contracts emails, notes, and/or
  letters that reflect the relationship between Plaintiff and any sellers of the goods at issue in this
  case including but not limited to, AHCOF Industrial Development Co., LTD.

          Plaintiff fails to respond to this Demand, objecting that same is not relevant, and is not
  reasonably calculated to lead to the discovery of admissible evidence. However, Plaintiff’s
  objections have no merit. The Demand is clearly relevant as it relates to the Plaintiff and sellers
  of the goods at issue in this case and seeks information that defendants have determined is
  reasonably calculated to lead to the discovery of admissible evidence. Kindly advise Plaintiff to
  identify with specificity the documents that are responsive to this Demand.

           Request No. 57: The request seeks shipping container number, customer items, packing
  lists, shipping records referenced in the complaint.

          Plaintiff objects and states this Request is burdensome and duplicative and simply provides
  the range of Bate Stamped documents produced and refer to the entire body of discovery
  propounded by their counsel that may be responsive to this Demand. Such a generic reference is
  non-responsive and inadequate. Kindly advise Plaintiff to identify with specificity the documents
  that are responsive to this Demand.

          Request No. 58: The request seeks any invoices, billing notes and/or proof of payment of
  any attorney’s fees and costs being sought in this case.

          Plaintiff objects on the grounds that this Demand is premature at this stage. However,
  Plaintiff’s objection has no merit. This alleged objection does not preclude Defendants and
  Counterclaim Plaintiffs from access to up to current invoices, billing notes and/or proof of payment
  of any attorney fees and costs being sought in this case. Kindly advise Plaintiff to identify with
  specificity the documents that are responsive to this Demand.
Case 1:19-cv-06524-DLI-ST Document 28-3 Filed 12/04/20 Page 11 of 13 PageID #: 491


  July 10, 2020
  Page 11



           Request No. 59: The request seeks documents, emails (with attachments), notes and/or
  letters that reference related to weights and measurements of the goods at issue in this case.

          Plaintiff objects and states this Request is burdensome and duplicative and simply provides
  the range of Bate Stamped documents produced and refer to the entire body of discovery
  propounded by their counsel that may be responsive to this Demand. Such a generic reference is
  non-responsive and inadequate. Kindly advise Plaintiff to identify with specificity the documents
  that are responsive to this Demand.

          Request No. 61: The request seeks any trust deeds and letter of instructions for the goods
  at issue in this case.

         Plaintiff objects by stating this Demand is vague and ambiguous in that Plaintiff cannot
  determine the meaning of “trust deeds and letters of instruction.” However, Plaintiff’s objection
  has no merit. If there are no documents that are titled the same then just state that as your answer.
  Kindly identify with specificity the documents that are responsive to this Demand or indicate that
  no such documents exist.

        Request No. 64: The request seeks any sales confirmation documents, collection deed trust
  documents and/or spreadsheets related to the goods at issue in this case.

          Plaintiff objects by stating this Demand is vague and ambiguous in that Plaintiff cannot
  determine the meaning of “sales confirmation documents” and “collection deed trust documents.”
  However, Plaintiff’s objection has no merit. Plaintiff’s objection has no merit. The term “sales
  confirmation documents clearly refer to any documents that confirm the sale or transfer of the
  goods at any time. In addition, the term “collection deed trust documents” refer to any documents
  with that title. If there are no such documents, just state the same. Moreover, it appears that
  Plaintiff believes a citation to “Excel Spreadsheet 1” is sufficient in response to this Demand but
  we need all the backup documents that were used to prepare the speadsheet. Kindly advise Plaintiff
  to identify with specificity the documents that are responsive to this Demand.

          Request No. 66: The request seeks copies of all federal, state, and local income tax returns
  and/or tax returns filed in any other country including all schedules, for each of the Plaintiff for
  three years preceding, and each year from January 1, 2016 and continuing to the present.

          Plaintiff objects citing this Demand seeks information that is not proportional, is not
  relevant, not calculated to lead the discovery of evidence, overbroad, too burdensome to answer
  and intended to harass and annoy Plaintiff. Plaintiff also reserved the right to assert any privilege
  against disclosure. Plaintiff’s objections have no merit. The tax returns of Plaintiff may contain
  material evidence to the claims and counterclaims in this case. The Demand is proportional, non-
  overbroad, and not burdensome as the request limits the time horizon of the Demand. Kindly
  advise Plaintiff to identify with specificity the documents that are responsive to this Demand.
Case 1:19-cv-06524-DLI-ST Document 28-3 Filed 12/04/20 Page 12 of 13 PageID #: 492


  July 10, 2020
  Page 12




         Request No. 67: The request seeks copies of all documents concerning any advice,
  promises or representations given by Plaintiff to any party to this case.

          Your client has failed to identify specific documents in response to this Demand. Instead,
  Plaintiff simply provides the range of Bate Stamped documents produced and refer to the entire
  body of discovery propounded by their counsel that may be responsive. Such a generic reference
  is non-responsive and inadequate. Kindly advise Plaintiff to identify with specificity the
  documents which are responsive to this Demand.

         Request No. 69: The request seeks copies of all applications for loans, credit, or factoring
  agreements, and supporting documents submitted by Plaintiff to any person or entity for the three
  years preceding, and each year from January 1, 2016 and continuing to the present.

          Plaintiff objects citing this Demand seeks information that is not proportional, is not
  relevant, not calculated to lead the discovery of evidence, overbroad, too burdensome to answer
  and intended to harass and annoy Plaintiff. Plaintiff also reserved the right to assert any privilege
  against disclosure. Plaintiff’s objections have no merit. The copies of the discovery requested may
  contain material evidence to the claims and counterclaims in this case. The Demand is
  proportional, non-overbroad, and not burdensome as the request limits the time horizon of the
  Demand. Kindly advise Plaintiff to identify with specificity the documents that are responsive to
  this Demand.

         Request No. 70: The request seeks copies of all communications between any employee,
  shareholder, director, person or entity holding a beneficial interest of Plaintiff concerning the
  goods and/or orders and/or contracts at issue in this case.

          Plaintiff objects by stating this Demand seeks information that is not proportional to the
  needs of the case, that the scope and overbroad nature of the Request seeks the production of
  documents that are not relevant to either parties’ claims or defenses, nor is it calculated to lead to
  the discovery of such evidence, is too burdensome to answer, and intended to harass or annoy
  plaintiff. The aforementioned objections by Plaintiff lack merit. Clearly, the requested discovery
  in this Demand may contain material evidence to the claims and counterclaims in this case.
  Moreover, the request is not overbroad as it seeks information that relates only to the issues in this
  case. Finally, this Demand is likely to be highly relevant as it contents may contain information
  that tends to prove or disprove the claims and counterclaims in this case. Kindly advise Plaintiff
  to identify with specificity the documents that are responsive to this Demand.

         Request No. 72: The request seeks copies of all bank statements for all bank accounts held
  by Plaintiff from January 1, 2016 and continuing to the present.
Case 1:19-cv-06524-DLI-ST Document 28-3 Filed 12/04/20 Page 13 of 13 PageID #: 493


  July 10, 2020
  Page 13



          Plaintiff objects by stating that this Demand seeks information that is not proportional to
  the needs of the case, that is not relevant to either parties’ claims or defenses, nor is it calculated
  to lead to the discovery of such information, contains confidential information, is overbroad, too
  burdensome to answer, and intended to harass or annoy plaintiff. These objections are without
  merit. Clearly, the requested discovery in this Demand may contain material evidence to the claims
  and counterclaims in this case. Moreover, the request is not overbroad as it seeks information that
  relates only to the issues in this case. Finally, this Demand is likely to be highly relevant as it
  contents may contain information that tends to prove or disprove the claims and counterclaims in
  this case. Kindly advise Plaintiff to identify with specificity the documents that are responsive to
  this Demand.

          Request No. 73: The request seeks a copy of any contracts and/or agreements related to
  the Purchase Orders and/or goods at issue in this case between Plaintiff and any third party or non-
  party.
          Plaintiff objects by stating this Demand is vague and ambiguous in that Plaintiff cannot
  determine the meaning of “contracts and/or agreements related to the Purchase Orders and/or
  goods at issue” in this case. It is clear, on its face that the term your client deems confusing to
  define relates to purchase orders and/or goods at issue in the instant case. Moreover, Plaintiffs also
  alleged the Demand seeks irrelevant information. This too lacks merit. The Demand itself clearly
  states the relevancy, as it seeks discovery relating to the goods or purchase orders at issue in this
  case. As such, kindly advise Plaintiff to identify with specificity the documents that are responsive
  to this Demand.

         Please accept this as a good faith attempt to resolve this dispute. Please provide the
  documents and information sought herein within fourteen (14) days of the date of this letter or we
  will have no choice but to address the issue with the Court at the appropriate time and seek an
  Order requiring the production of these documents and/or applicable sanctions. Please be guided
  accordingly.

           In addition to the above, we need to begin scheduling depositions. We have subpoenas
  still outstanding and we intend on serving more subpoenas outside the country. I suggest we jointly
  apply for additional time from the court to procure paper discovery and then we can schedule
  depositions thereafter. Otherwise, we should discuss when and in what forum depositions will
  occur.

          Thank you.

                                                         Sincerely,



                                                         MICHAEL S. HORN
  218875422v1
